department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date legend investment_trust founder investment_advisor dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request regarding the proper treatment of certain transactions you wish to conduct under the internal_revenue_code code facts you are recognized as an organization exempt from federal income_taxation under sec_501 of the code and are classified as a private_foundation you were formed and funded by founder founder also controls your board_of directors you intend to invest some of your assets in the investment_trust the investment_trust is a registered investment_company offering two investment portfolios a growth fund and a total return fund shares of these portfolios are publicly traded and offered for sale on a continuous basis founder and other disqualified persons own and percent of the shares of the total return fund percent of the shares of the growth fund the investment_trust is managed by a board_of trustees who are elected by the investment trust's shareholders and serve for terms of indefinite duration until death resignation retirement or removal from office founder is one of four trustees none of the other trustees are disqualified persons with respect to you the investment trust's investment_advisor investment_advisor is owned and controlled by founder investment_advisor is paid based on a percentage of the assets under management approximately percent and that fee is passed on to the shareholders of the investment_trust rulings requested the investment_trust and its funds are not disqualified persons with respect to you within the meaning of sec_4946 of the code the fees paid_by you to the investment_trust for expenses related to your investment in the investment_trust and the compensation paid_by the investment_trust to investment_advisor for its management of the funds will not constitute acts of direct or indirect self- dealing under sec_4941 of the code and sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations regulations so long as such fees are not excessive law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and other exempt purposes sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4946 of the code provides in pertinent part that the term disqualified_person means a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation a member_of_the_family of any individual described above or a corporation partnership or trust of which persons described above own more than percent of the total combined voting power profits interest or beneficial_interest sec_4941 of the code provides that the term self-dealing means in part any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person lending of money or extension of credit between a private_foundation and a disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive sec_53 d -3 c of the regulations contains the following example as example c a manger of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x’s investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shail not constitute an act of self-dealing analysis sec_4946 of the code defines a disqualified_person as a person who is a substantial_contributor to a foundation a foundation_manager an owner of more than percent of a corporation partnership or trust that a substantial_contributor to the foundation a member_of_the_family of any of these individuals or a corporation partnership or trust where any of the previously described persons own more than a percent interest the investment_trust has not contributed any funds to you and it is not one of your foundation managers or an owner of more than percent of an entity which is a substantial_contributor to you and all other disqualified persons with respect to you do not own more than a percent interest in the investment_trust therefore the investment_trust is not a disqualified_person with respect to you under sec_4946 of the code in addition founder as part of your investment in the investment_trust you are required to pay a percentage of the investment management fees charged by investment_advisor to the investment_trust these fees are compensation to investment_advisor investment_advisor is owned and controlled by founder a disqualified_person therefore investment_advisor is also a disqualified_person under sec_4946 of the code thus under sec_4941 the compensation you pay to the investment_advisor through the investment_trust could constitute indirect self-dealing under some circumstances the payment of compensation is not self-dealing however if it is for the performance of personal services which are reasonable and necessary to carry out your exempt_purpose within the meaning of sec_53 d -3 c of the regulations and the amounts paid are not excessive personal services include investment management services as illustrated by example of sec_53 d -3 c the fees you pay are for investment management services similar to those identified in example of the regulations therefore under this exception they would not be considered self-dealing so long as they are not excessive ruling sec_1 the investment_trust and its funds are not disqualified persons with respect to you within the meaning of sec_4946 of the code the fees paid_by you to the investment_trust for expenses related to your investment in the investment_trust and the compensation paid_by the investment_trust to the investment_advisor for its management of the funds will not constitute acts of direct or indirect self-dealing under sec_4941 of the code and sec_53 d -2 e of the regulations so long as such fees are not excessive this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s ellen berick acting manager exempt_organizations technical group enclosure notice
